DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
01. 	The previous Office Action is withdrawn. This Office Action expands on the rejections of the claims.
Notation Re Variables Describing Content of Elements
02.	In this Office Action, for ease of typing, the following changes are used to identify the variables describing content of the elements (wherein the formula "a = alpha" means "a" replaces, and is the same as, "alpha"):
	a = alpha (first appearing in formula 1, in claim 1);
	b = beta (first appearing in formula 1);
	d = delta (first appearing in formula 2, in claim 1);
	t = theta (first appearing in formula 2);
	e = epsilon (first appearing in formula 3, in claim 6);
	h = eta (first appearing in formula 3, in claim 6); and
	g = gamma (first appearing in formula A, in claim 11).

The relationships and limitations on the recast variables according to the claims (and the detailed description), therefore, are:
2/3 < (a + b) < 2 (see independent claim 1);
b < (2 + a)/3 (see claim 2, depending from claim 1);
 b > a (see claim 3, depending from claim 1);
2 < d + t < 2.6 (see claim 1);
0 < e < 1 (see independent claim 6);
0 < h < 1 (see independent claim 6); and 
0 < g =< 1 (see claim 11, depending from claim 1).
35 U.S.C. § 103 Rejections of the Claims
03.	The following is a quotation of 35 U.S.C. § 103 103(a), providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1-4 and 12-15 is rejected under 35 U.S.C. § 103 as being unpatentable over PGPUB US 2005/0280958 for a patent application by "Saito," further in view of PGPub US 2008/0268290 of a U.S. patent application by inventor "Carey." 
Saito clearly teaches all of the limitations in claim 1 (including using a first free and second fixed ferromagnetic layers, separated by an intermediate, non-magnetic layer, and including a third free ferromagnetic layer wherein the first layer is between the third layer and the intermediate magnetic layer), except for failing to expressly describe ranges for a, b, e, h, d, and t (thus appearing to fail to expressly describe the composition ratios of Co/Mn/Si and Co/Mn/Ge). See, for example, examples 12-14 and Table 3, teaching first and third free layers ferromagnetic layers, being CoMnSi and CoMnGe, or CoMnGe and CoMnSi, respectively.
Saito appears not to specify specific ranges for a + b, as recited in claim 1. The art however well recognizes the suitability and benefit of using specific ranges for a + b and d + t. See, for example, Carey.
Specifically, Carey teaches using first ferromagnetic layer serving as a magnetization free layer (e.g., ferromagnetic free layer 213) and second ferromagnetic layers serving as a magnetization fixed layer (e.g., ferromagnetic pinned layer 211; see [0006] explaining that the free and pinned layers, defining the pinned layer as the "fixed" layer; see, generally [0020]-[0028] describing the layers and materials) formed of Heusler alloys, for example, Co2-(x+y)Mn1+xSi1+y or Co2-(x+y)Mn1+xGe1+y (see, e.g., the Abstract and see [0009]-[0012]), separated by a non-magnetic spacer layer (the non-magnetic spacer layer 212, or 417, see, e.g., [0023] and [0028], respectively, formed from Cu).
Carey teaches x and y being "in the range of -0.3 to 0.3 but not including zero" (underlined by Examiner for emphasis). See, for example, [0011].

Carey therefore teaches: -0.3 <= (a-1) <=0.3 and -0.3 <= (b-1) <=0.3, which can be represented (after adding 1 to the various term in the inequalities) as: 0.7 <= a <= 1.3 and 0.7 <= b <= 1.3.
Adding these two inequalities together yields: 1.4 <= (a+b) <= 2.6 (excluding the point: a = b = 1, exactly; see, for example, Carey, [0011]) as the range Carey teaches for a + b. 
Using the same steps above for d and t, we note that Carey also teaches:
1.4 =< d + t < 2.6.
Carey also teaches the benefit of using such a range for (a+b) (and therefore, for (d+t)) "to create an off-stoichiometric alloy having a crystalline structure that is chemically disordered. The chemically disordered magnetic material has a lower spin-polarization than a Heusler alloy, but still exhibits acceptable GMR amplitudes and low spin-torque noise." See the Abstract of Carey. And Carey teaches this modification to result in "reduced corresponding spin-torque noise." See, for example, [0010]. 
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified Saito by limiting a, b, d, and t, to the ranges taught by Carey because Carey teaches such ranges reduce the corresponding spin-torque noise.
A case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." In re Wertheim, 541 F.2d 257, 191 
The specific ranges in claim 1 overlap the ranges resulting from the modification of Saito in view of Carey, the modification to reduce the corresponding spin-torque noise.
Specifically, the range for a + b (i.e., 2/3 < (a +b) < 2), claim 1 recites, overlaps with the range for a + b ( i.e., 1.4 =< (a + b) =< 2.6), taught by Saito as modified by Carey, in the overlap region 1.4 =< (a + b) < 2.
And the range for d + t in claim 1 overlaps with the range on d and t, resulting from the teachings of Saito as modified by Carey. 
Specifically, 2 < d + t < 2.6, in claim 1, overlaps with 1.4 =< d + t =< 2.6, taught by Saito as modified by Carey, in the overlap region 2 < d + t < 2.6.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the range for (a+b) and (d + t) recited in claim 1 because the ranges claim 1 recites "overlap[s the] ranges disclosed by [Saito as modified by Carey]." See M.P.E.P. § 2144.05I.
Herein is reproduced a figurative representation for the various inequalities to be used in this office action as representing the claims and Carey:
In claim 1, the inequality 2/3 < (a+b) < 2 yields the space that a + b occupies according to claim 1. This space is defined as being between Lines 1 and 3, which are defined as: 
Line 1: b = 2/3 – a ; and 
Line 3: b = 2 – a.
The teachings of Carey (with the inequality 1.4 =< (a + b) =< 2.6) yields the space that a + b occupy according to Carey. This space is defined as being between Lines 2 and 4, which are defined as: 
Line 2: b = 1.4 –a ; and 
Line 4: b = 2.6 – a.
The inequality recited in claim 2 yields Line 5, which is defined as:
Line 5: b = 2/3 + a/3.
The inequality recited in claim 3 yields Line 6, which is defined as:
Line 6: b = a.


    PNG
    media_image1.png
    473
    671
    media_image1.png
    Greyscale

The 9/10/2021 After Final Response contends rejecting claim 1 over the prior art is not proper because:
(1) "it is clear that formulae (1) and (2) do not overlap and are thus different, even if X and D are the same element[;]" and 
(2) "it is also clear that Carey fails to teach the first and third or the second and fourth ferromagnetic layers have different compositions."
In response, at the outset, it is noted that, as far as the ferromagnetic layers are concerned, the express recitation in claim 1 requires two ferromagnetic layers, the first FM layer (serving as magnetization free layer) and the second FM layer (serving as a magnetization fixed layer), but only one of the first and second FM layers being described by formula 1 (wherein 2/3 < a + b < 2), and requires only one of a third FM layer (serving as magnetization free layer together with the first FM layer) and a fourth FM layer (serving as magnetization fixed layer together with the second FM layer), wherein the one required layer of the third or fourth FM layers is described by formula 2 (wherein 2 < d + t < 2.6).
In response to contention (1), it is noted that the disclosure expressly describes (see, for example, the second from last sentence in [0042] of the specification as filed) "the composition of the Heusler alloy [as] NOT LARGELY deviat[ing] from the stoichiometric composition." All CAPITALIZED herein for emphasis.
According to the express disclosure of this application, therefore, there would be deviation from stoichiometric composition at near (a + b) = 2, BUT NOT in large magnitude. 
According to the express disclosure of this application, therefore, at least near (a + b) = 2, ranges 2/3 < a + b < 2 and 2 < d + t < 2.6, as recited in claim 1, clearly do in fact overlap. Contention (1) therefore does NOT have bases in fact, and instead, in fact, it is contrary to the teachings of this application. 
Absent carefully delineating the materials (and their concentration/proportion) forming the first, second, third, and fourth ferromagnetic layers, in the claims, and contrary to the asserted contention in the 9/10/2021 After Final Response, the detailed description makes clear that the scope of the pending claims, in fact, includes the first and second ferromagnetic layers having chemical form that is the same as the corresponding third and fourth layers, whichever of the third or fourth layer would exist, at least when (a + b) is near 2 and (d + t) is near 2. 
And in response to contention (2), the primary/base prior art reference Saito clearly describes a product using first and second FM layers and 
Carey, on the other hand, is introduced as a teaching modifying Saito to meet the ranges recited in claim 1. 
According to the express disclosure of the applied prior art, therefore, at least based on the primary reference Saito, the first and second FM layers need NOT be the same, and, in fact are described to be either the same or different. 
According to the express description/teachings of the prior art (at least that of Saito, and not contradicted by Carey), therefore, the prior art references, clearly do in fact describe the first/second and third or fourth FM layers being different. Contention (2) therefore does NOT have bases in fact, and instead, in fact, it is contrary to the express teachings of the applied prior art references. 
With respect to claim 2, the limitation (that b < (2 + a)/3)) recited in claim 2, additional to that in claim 1, on the ranges for a and b results in the points (a,b) being limited to occupying the area surrounded by Lines 1 and 3 and 5, and the a and b axes.
With respect to claim 2, therefore, claim 2 and Carey recite and teach, respectively, ranges for a and b that overlap in the area surrounded by Lines 2 and 3 and 5, and the a axis.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the range recited in claim 2 because it "overlap[s the] ranges disclosed by [Carey]," which overlap renders obvious (see, e.g., M.P.E.P. § 2144.05I) the range recited in claim 2. 
With respect to claim 3, the limitation (that b > a) recited in claim 3, additional to that in claim 1, on the ranges for a and b results in the points (a,b) 
Claim 3 and Carey, therefore, recite and teach, respectively, ranges for a and b that overlap in the area surrounded by Lines 2 and 3 and 6, and the b axis.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the range recited in claim 3 because it "overlap[s the] ranges disclosed by [Carey]," which overlap renders obvious (see, e.g., M.P.E.P. § 2144.05I) the range recited in claim 3. 
With respect to claim 12, the limitation (that b > a) recited in claim 12, additional to that in claim 2, on the ranges for a and b results in the points (a,b) being limited to occupying the area surrounded by Lines 1 and 3 and 5 and 6, and the b axis.
Claim 12 and Carey, therefore, recite and teach, respectively, ranges for a and b that overlap in the area surrounded by Lines 2 and 3 and 5 and 6.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the range recited in claim 12 because it "overlap[s the] ranges disclosed by [Carey]," which overlap renders obvious (see, e.g., M.P.E.P. § 2144.05I) the range recited in claim 12. 
With respect to claims 4 and 13-15, Carey teaches Z being Si (i.e., the Heusler alloy being CoMnSi). See, for example, the abstract and [0009] and [0011].
05.	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Saito in view of Carey, as applied to claim 1, further in view of PGPubs US 2011/007421, 2013/0050875, 2014/0340183, and 2016/0099014 of patent applications by "Hara," "Yamada," "Nakada," and "Shirotori," respectively. 
or another type of nonmagnetic material" (underlined by Examiner for emphasis) as the non-magnetic spacer layer (see, e.g., [0023]) but appears to fail to explicitly disclose that Ag (silver) is one of the other nonmagnetic materials appropriate for use as the spacer layer. 
Patent law precedents recognize that it would be "obvious to substitute one [equivalent] for … [an]other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." See In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982) (citing In re Siebentritt, 54 CCPA 1083, 372 F.2d 566, 152 USPQ 618 (1967)). See, also, M.P.E.P. § 2144.06II, explaining that it would be obvious for a person having ordinary skill in the art to substitute a feature for another when the two features are known by the prior art to be equivalents for the same purpose (citing In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958), and citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).
The prior art well recognizes the suitability of using Ag as the non-magnetic layer, as well as Ag's equivalency to Cu for this purpose. See, for example, Hara, Yamada, Nakada, and Shirotori.
Specifically, in magnetoresistance effect applications, teaches that Cu and Ag are appropriate non-magnetic layer materials (wherein the non-magnetic layer is between the first and second ferromagnetic layers) for use when the ferromagnetic layer material is CoMnSi, CoFeSi, or CoFeMnSi. See, for example, [0061], [0072], and [0086].
See, also, Yamada (e.g., [0049], [0052], and [0053]), Nakada (e.g., [0069] and [0071]), and Shirotori (e.g., [0034] and [0037]) teaching the equivalency of Cu and Ag as materials for the intermediate, non-magnetic layer between ferromagnetic Heusler alloy first and second layers.
.
06.	Claim 6-9 and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Saito, further in view of Carey and "Hara." 
Saito clearly teaches all of the limitations in claim 6 (including using a first free and second fixed ferromagnetic layers, separated by an intermediate, non-magnetic layer, and including a third free ferromagnetic layer wherein the first layer is between the third layer and the intermediate magnetic layer), except for failing to expressly describe ranges for a, b, e, h, d, and t (thus appearing to fail to expressly describe the composition ratios of Co/Mn/Si and Co/Mn/Ge). See, for example, examples 12-14 and Table 3, teaching first and third free layers ferromagnetic layers, being CoMnSi and CoMnGe, or CoMnGe and CoMnSi, respectively.
The art however well recognizes the suitability and benefit of using specific ranges for a and b and d and t. See, for example, Carey.
Specifically, Carey teaches using ferromagnetic free and ferromagnetic fixed layers, separated by an intermediate anon-magnetic layer, wherein the free and fixed layers can be Co2MnaSib or Co2MnaGeb, for example, with a and b satisfying the inequality: 1.4 =< (a + b) =< 2.6. 
Carey also teaches the benefit of using such a range for (a,b) (and therefore, for (d+t)) "to create an off-stoichiometric alloy having a crystalline 
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified Saito by limiting a, b, d, and t, to the ranges taught by Carey because Carey teaches such ranges reduce the corresponding spin-torque noise.
A case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). See M.P.E.P. § 2144.05I.
The specific ranges in claim 6 overlap the ranges for (a+b) and (d + t) resulting from the modification of Saito in view of Carey, the modification to reduce the corresponding spin-torque noise.
Specifically, the range on a and b (i.e., 2/3 < (a +b) < 2) , claim 6 recites, overlaps with the range on a and b ( i.e., 1.4 =< (a +b) =< 2.6) resulting from the teachings of Saito as modified by Carey in the overlap region 1.4 =< (a + b) < 2. See, supra, rejection of claim 1, for example, showing how the ranges in claim 6 and that taught by Carey overlap for a and b.
And the range for d + t, claim 6 recites, also overlaps with the range on d and t, resulting from the teachings of Saito as modified by Carey. 
Specifically, 2 < d + t < 2.6, in claim 6, overlaps with 1.4 =< d + t =< 2.6, taught by Saito as modified by Carey, in the overlap region 2 < d + t < 2.6.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the ranges for (a+b) and (d + t) recited in claim 6 because the ranges it recites "overlap [the] ranges disclosed by [Saito as modified by Carey]." See M.P.E.P. § 2144.05I.
As to the ranges claim 6 recites for e and h, it is noted that the ranges are 0 < e, h < 1, which include end points for e + h indistinguishably close to e =~ 1, and h =~ 0. 
At this endpoint the materials, claim 6 recites, for the first free, second fixed, and third free ferromagnetic layers have a scope indistinguishable from that including Co2MnaSib and Co2MnaGeb.
In view of the teachings of Hara (see, for example, [0061] and [0072]), a PHAOSITA also knows that CoFeMnSi, CoMnSi, CoFeSi, and CoMnGe are equivalent materials for use as the first free, second fixed, and third free layers.
A case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality). See M.P.E.P. § 2144.05I.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the ranges recited in claim 6 because the ranges it recites for e and h and the range Carey teaches are indistinguishably close to sharing endpoints (i.e., e=~1 and h=~0), and "are so close that … one skilled in the art [knows] them to have the same properties." See M.P.E.P. § 2144.05I.
The 9/10/2021 After Final Response contends by "analog[y]" that rejecting claim 6 over the prior art is not proper because:
(1) "it is clear that formulae ([3]) and ([4]) do not overlap and are thus different, even if X and D are the same element[;]" and 
(2) "it is also clear that Carey fails to teach the first and third or the second and fourth ferromagnetic layers have different compositions."
In response, at the outset, it is noted that, as far as the ferromagnetic layers are concerned, the express recitation in claim 1 requires two ferromagnetic layers, the first FM layer (serving as magnetization free layer) and the second FM layer (serving as a magnetization fixed layer), but only one of the first and second FM layers being described by formula 1 (wherein 2/3 < a + b < 2), and requires only one of a third FM layer (serving as magnetization free layer together with the first FM layer) and a fourth FM layer (serving as magnetization fixed layer together with the second FM layer), wherein the one required layer of the third or fourth FM layers is described by formula 2 (wherein 2 < d + t < 2.6).
In response to contention (1), it is noted that the disclosure expressly describes (see, for example, the second from last sentence in [0042] of the specification as filed) "the composition of the Heusler alloy [as] NOT LARGELY deviat[ing] from the stoichiometric composition." All CAPITALIZED herein for emphasis.
According to the express disclosure of this application, therefore, there would be deviation from stoichiometric composition at near (a + b) = 2, BUT NOT in large magnitude. 
According to the express disclosure of this application, therefore, at least near (a + b) = 2, ranges 2/3 < a + b < 2 and 2 < d + t < 2.6, as recited in claim 6, clearly do in fact overlap. Contention (1) therefore does NOT have bases in fact, and instead, in fact, it is contrary to the teachings of this application. 
Absent carefully delineating the materials (and their concentration/proportion) forming the first, second, third, and fourth ferromagnetic layers, in the claims, and contrary to the asserted contention in the 9/10/2021 After Final Response, the detailed description makes clear that the scope of the pending claims, in fact, includes the first and second ferromagnetic layers having chemical form that is the same as the corresponding third and fourth layers, whichever of the third or fourth layer would exist, at least when (a + b) is near 2 and (d + t) is near 2. 
And in response to contention (2), the primary/base prior art reference Saito clearly describes a product using first and second FM layers and third/fourth FM layer having third/fourth FM layer different from that of the first/second FM layer. See, for example, Saito, Example 14 in Table 3. 
Carey, on the other hand, is introduced as a teaching modifying Saito to meet the ranges recited in claim 1. 

According to the express description/teachings of the prior art (at least that of Saito, and not contradicted by Carey), therefore, the prior art references, clearly do in fact describe the first/second and third or fourth FM layers being different. Contention (2) therefore does NOT have bases in fact, and instead, in fact, it is contrary to the express teachings of the applied prior art references. 
With respect to claim 7, the limitation (that b < (2 + a)/3)) recited in claim 7, additional to that in claim 6, on the ranges for a and b results in the points (a,b) being limited to occupying the area surrounded by Lines 1 and 3 and 5, and the a and b axes.
With respect to claim 7, therefore, claim 7 and Carey recite and teach, respectively, ranges for a and b that overlap in the area surrounded by Lines 2 and 3 and 5, and the a axis.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the range recited in claim 2 because it "overlap[s the] ranges disclosed by [Carey]," which overlap renders obvious (see, e.g., M.P.E.P. § 2144.05I) the range recited in claim 7. 
With respect to claim 8, the limitation (that b > a) recited in claim 8, additional to that in claim 6, on the ranges for a and b results in the points (a,b) being limited to occupying the area surrounded by Lines 1 and 3 and 6, and the b axis.
Claim 8 and Carey, therefore, recite and teach, respectively, ranges for a and b that overlap in the area surrounded by Lines 2 and 3 and 6, and the b axis.

With respect to claim 16, the limitation (that b > a) recited in claim 16, additional to that in claim 7, on the ranges for a and b results in the points (a,b) being limited to occupying the area surrounded by Lines 1 and 3 and 5 and 6, and the b axis.
Claim 16 and Carey, therefore, recite and teach, respectively, ranges for a and b that overlap in the area surrounded by Lines 2 and 3 and 5 and 6.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the range recited in claim 16 because it "overlap[s the] ranges disclosed by [Carey]," which overlap renders obvious (see, e.g., M.P.E.P. § 2144.05I) the range recited in claim 16. 
With respect to claims 9 and 17-19, Carey teaches Z being Si (i.e., the Heusler alloy being CoMnSi). See, for example, the abstract and [0009] and [0011].
07.	Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Saito in view of Carey and Hara, as applied to claim 6, further in view of PGPubs US 2013/0050875, 2014/0340183, and 2016/0099014 of patent applications by "Yamada," "Nakada," and "Shirotori," respectively. 
Carey teaches using "Cu or another type of nonmagnetic material" (underlined by Examiner for emphasis) as the non-magnetic spacer layer (see, e.g., [0023]) but appears to fail to explicitly disclose that Ag (silver) is one of the other nonmagnetic materials appropriate for use as the spacer layer. 

The prior art well recognizes the suitability of using Ag as the non-magnetic layer, as well as Ag's equivalency to Cu for this purpose. See, for example, Hara, Yamada, Nakada, and Shirotori.
Specifically, in magnetoresistance effect applications, Hara teaches that Cu and Ag are appropriate non-magnetic layer materials (wherein the non-magnetic layer is between the first and second ferromagnetic layers) for use when the ferromagnetic layer material is CoMnSi, CoFeSi, or CoFeMnSi. See, for example, [0061], [0072], and [0086].
See, also, Yamada (e.g., [0049], [0052], and [0053]), Nakada (e.g., [0069] and [0071]), and Shirotori (e.g., [0034] and [0037]) teaching the equivalency of Cu and Ag as materials for the intermediate, non-magnetic layer between ferromagnetic Heusler alloy first and second layers.
According to well-established patent law precedents (see, e.g., M.P.E.P. § 2144.06II), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Carey and substituted Ag for the taught Cu as the material for the intermediate non-magnetic layer, in between the first and second ferromagnetic layers, because Hara, Yamada, Nakada, and Shirotori teach that Ag and Cu are equivalent .
08.	Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Saito in view of Carey, as applied to claim 1, further in view of Hara, Yamada, Nakada, and Shirotori. 
Carey teaches using "Cu or another type of nonmagnetic material" (underlined by Examiner for emphasis) as the non-magnetic spacer layer (see, e.g., [0023]) but appears to fail to explicitly disclose that Ag (silver) is one of the other nonmagnetic materials appropriate for use as the spacer layer. 
Patent law precedents recognize that it would be "obvious to substitute one [equivalent] for … [an]other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." See In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982) (citing In re Siebentritt, 54 CCPA 1083, 372 F.2d 566, 152 USPQ 618 (1967)). See, also, M.P.E.P. § 2144.06II, explaining that it would be obvious for a person having ordinary skill in the art to substitute a feature for another when the two features are known by the prior art to be equivalents for the same purpose (citing In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958), and citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).
Patent law precedents also recognize that "[i]t is … obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held obvious). See M.P.E.P. § 2144.06I.
The prior art well recognizes the suitability of using Ag as the non-magnetic layer, as well as Ag's equivalency to Cu for this purpose. See, for example, Hara, Yamada, Nakada, and Shirotori.
Specifically, in magnetoresistance effect applications, Hara teaches that Cu and Ag are appropriate, equivalent non-magnetic layer materials (wherein the non-magnetic layer is between the first and second ferromagnetic layers) for use when the ferromagnetic layer material is CoMnSi, CoFeSi, or CoFeMnSi. See, for example, [0061], [0072], and [0086].
See, also, Yamada (e.g., [0049], [0052], and [0053]), Nakada (e.g., [0069] and [0071]), and Shirotori (e.g., [0034] and [0037]) teaching the equivalency of Cu and Ag as materials for the intermediate, non-magnetic layer between ferromagnetic Heusler alloy first and second layers.
According to well-established patent law precedents (see, e.g., M.P.E.P. § 2144.06II), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Carey and mixed Ag with Cu, and used the mixture of Ag and Cu, instead of the Carey taught Cu, as the material for the intermediate non-magnetic layer, in between the first and second ferromagnetic layers, because Hara, Yamada, Nakada, and Shirotori teach that Ag and Cu are equivalent materials for the intermediate non-magnetic layer, in between the first and second ferromagnetic layers, in a magneto-resistive effect element.
09.	Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Saito in view of Carey and Hara, as applied to claim 6, further in view of Yamada, Nakada, and Shirotori. 
Carey teaches using "Cu or another type of nonmagnetic material" (underlined by Examiner for emphasis) as the non-magnetic spacer layer (see, e.g., [0023]) but appears to fail to explicitly disclose that Ag (silver) is one of the other nonmagnetic materials appropriate for use as the spacer layer. 
Patent law precedents recognize that it would be "obvious to substitute one [equivalent] for … [an]other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." See In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982) (citing In re Siebentritt, 54 CCPA 1083, 372 F.2d 566, 152 USPQ 618 (1967)). See, also, M.P.E.P. § 2144.06II, explaining that it would be obvious for a person having ordinary skill in the art to substitute a feature for another when the two features are known by the prior art to be equivalents for the same purpose (citing In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958), and citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).
Patent law precedents also recognize that "[i]t is … obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held obvious). See M.P.E.P. § 2144.06I.
The prior art well recognizes the suitability of using Ag as the non-magnetic layer, as well as Ag's equivalency to Cu for this purpose. See, for example, Hara, Yamada, Nakada, and Shirotori.
Specifically, in magnetoresistance effect applications, Hara teaches that Cu and Ag are appropriate, equivalent non-magnetic layer materials (wherein the non-magnetic layer is between the first and second ferromagnetic layers) for use 
See, also, Yamada (e.g., [0049], [0052], and [0053]), Nakada (e.g., [0069] and [0071]), and Shirotori (e.g., [0034] and [0037]) teaching the equivalency of Cu and Ag as materials for the intermediate, non-magnetic layer between ferromagnetic Heusler alloy first and second layers.
According to well-established patent law precedents (see, e.g., M.P.E.P. § 2144.06II), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Carey and mixed Ag with Cu, and used the mixture of Ag and Cu, instead of the Carey taught Cu, as the material for the intermediate non-magnetic layer, in between the first and second ferromagnetic layers, because Hara, Yamada, Nakada, and Shirotori teach that Ag and Cu are equivalent materials for the intermediate non-magnetic layer, in between the first and second ferromagnetic layers, in a magneto-resistive effect element.
Response to Arguments
10.	The arguments in the 9/10/2021 "Response" have been fully considered. The arguments, however, are not found persuasive.
With respect to claim 1 and claim 6 (by analogy to claim 1), The Response contends that the claims are allowable because Carey fails to teach the first and third or the second and fourth ferromagnetic layers have different compositions and because the Carey does not teach the alloys being different. 
In response, it is noted that the claims fail to recite the feature the Reply argues for. 
During prosecution of an application, Patent Law precedents make clear that a non-required feature of a preferred embodiment may NOT be incorporated as a limitation of a claim, absent the claim reciting the feature. See, for example, Arthrex, Inc. v. Smith & Nephew, Inc., 935 F.3d 1319, 2019 U.S.P.Q.2d 311540 
And, although the detailed description may be used to understand recitations in a claim, only feature(s) limiting scope of a claim distinguish the claim over the prior art. See, for example, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (recognizing that the claims are interpreted in light of the specification and deciding that a feature described in the specification but not recited in a claim (and otherwise not limiting the scope of the claims) is not read into the claims). See, also, Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); and see Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in non-aqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal."). See, 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
M.P.E.P. § 2145.VI.
Moreover, the detailed description fails to require the first and third or the second and fourth ferromagnetic layers have different compositions. In fact, the detailed description notes that composition of the Heusler alloy may deviate, but not largely, from stoichiometric composition. Accordingly, absent the claims clearly delineating the materials of the layers, the claims have a scope wherein, the compositions of the Heusler alloys forming ferromagnetic layers can be the same, at least near at least near (a + b) = 2 and near (d+t).
As to the Carey not teaching the Heusler alloys being different, it is noted that Carey is introduced as a teaching for the claimed ranges—Saito, the primary reference, in fact, teaches the Heusler alloys can be different.
See, supra, the details of rejecting claims 1 and 6.
Not traversing the equivalence of Ag and Cu, and not traversing the obviousness of replacing Cu (as taught by Carey) by Ag (as taught by the cited references) as the intermediate layer between the first and second magnetic layers, the Response also contends that claims 21 and 22 would be allowable because the alloy of Ag and Cu as intermediate layer wouldn't be obvious. 
In response, it is noted that patent precedents well establish the principle that it would have been obvious to a PHAOSITA to have used a mixture of A and B for a purpose, when A and B are known equivalents for the same purpose. 
See, supra, the details of rejecting claims 21 and 22.
Accordingly, rejecting the claims as being unpatentable is proper and their rejection therefore is maintained. 
CONCLUSION
11.	Applicants' amendment (the introduction of new claims 21 and 22 after the 8/20/2020 Office Action) necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814